Order entered September 7, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-01296-CR

                                SRINIVAS EADHA, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-83015-2015

                                            ORDER
        We REINSTATE this appeal.

        We abated the appeal for a hearing to determine why appellant’s brief had not been filed.

On September 4, 2018, a supplemental clerk’s record was filed with the trial court’s findings.

We ADOPT the trial court’s findings and recommendations that (1) appellant wants to pursue

this appeal; (2) counsel Michael Nolte is retained, has not abandoned the appeal, and was

recently paid to write the brief; and (3) counsel needs approximately thirty days in which to write

the brief.

        We ORDER appellant’s brief filed on or before October 8, 2018.

                                                      /s/   LANA MYERS
                                                            JUSTICE